Citation Nr: 1449013	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-21 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1998 to September 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in December 2010 of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of overpayment of educational benefits in the amount of $3,000.  The St. Louis, Missouri RO is currently handling the appeal.

The Board remanded this case in March 2014 for what is known as a "Manlincon remand" (explained below) of the issue cited above.  A substantive appeal to the Board has never been perfected with respect to the issue of entitlement to waiver of recovery of overpayments of educational benefits in the amount of $3,000.


FINDINGS OF FACT

1.  The Veteran's request for waiver of recovery of overpayment of educational benefits in the amount of $3,000 was denied by a December 2010 decision of the Committee on Waivers and Compromises of the RO in St. Paul, Minnesota, 

2.  After receiving a timely notice of disagreement (NOD), the Veteran was provided a statement of the case (SOC) as to the issue of entitlement to waiver of recovery of overpayment of educational benefits in the amount of $3,000 on July 17, 2014. 

3.  The SOC provided notice of the Veteran's procedural and appellate rights and informed him of the need to file a substantive appeal to perfect the appeal to the Board.

4.  The Veteran did not file a substantive appeal as to this issue.


CONCLUSION OF LAW

The Veteran's appeal of the denial of entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner, was not perfected, and the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's authority to review an adverse RO decision is initiated upon a claimant's submission of a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each issue before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  The Board determined that the Veteran had submitted a NOD as to the issue of entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner, for which the RO had not issued a SOC.  The Board remanded the issue of entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner, in March 2014 for issuance of a SOC under the rule of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This rule gives Board jurisdiction for the sole purpose of ensuring that a SOC is issued and no more.  As stated in the March 2014 remand instruction, this claim was not to be returned to the Board absent a timely filed substantive appeal following issuance of a SOC. 

The threshold question is whether the Veteran has perfected a substantive appeal.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal must be filed within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). 

Except as provided in 38 C.F.R. § 20.302, the filing of additional evidence after the receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. § 20.304.  Except in the case of simultaneously contested claims, if (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence requires, in accordance with 38 C.F.R. § 19.31, that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the one-year appeal period.  38 C.F.R. § 20.302(b)(2). 

The RO issued a July 2014 SOC, which was sent to the Veteran's address of record on July 17, 2014 and contained notice of the Veteran's procedural and appellate rights. 

Under the circumstances described above, the Veteran must have perfected his appeal to the Board within sixty days following notice of the SOC, September 15, 2014 as such date would have been later than the alternative deadline of one- year following notice of the December 2010 RO denial.  He did not do so.  No substantive appeal was received.  Inexplicably, the RO returned this case to the Board in October 2014. 

The record does not contain any statement by the Veteran or his representative alleging any error of law or fact regarding the issue of entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner, following the issuance of the July 2014 SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The Board further notes that there are no communications prior to or following the expiration of the appeal period which could be construed as a request for extension of time to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Neither the Veteran nor his representative has indicated that his failure to timely file a substantive appeal was due to good cause.  

The Veteran was properly provided notice of his appellate rights, but did not file a substantive appeal.  Absent a substantive appeal, an appeal was not perfected on the denial of entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner, and the Board is without jurisdiction to adjudicate the claim.  


ORDER

The appeal as to entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner, is dismissed.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


